DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on February 11, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2019 and April 14, 2020 was filed after the mailing date of the application 16/272584 on February 11, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Babak Tehranchi on 29 June 2022.
The application has been amended as follows: 

Examiner amends claims 1, 14-20, and 28 as follows:
1.  (Currently Amended) A method of automatically determining an outcome associated with a reasoning graph, the method comprising:
inputting at least one hash corresponding to at least one data set into a database, wherein the at least one hash is generated based on the at least one data set and the at least one data set is used to determine at least one outcome of at least one reasoning function of the reasoning graph;
providing one or more additional data sets;
generating a new hash for at least a portion of the one or more additional data sets; 
comparing the new hash to the at least one hash to determine if the new hash matches the at least one hash; and
responsive to the comparing, mapping the at least one outcome corresponding to the at least one hash with the at least a portion of the one or more additional data sets used to determine the new hash if the new hash matches the at least one hash, or, running the at least a portion of the one or more additional data sets through the at least one reasoning function of the reasoning graph to determine at least one new outcome for the at least a portion of the one or more additional data sets if the new hash does not match the at least one hash, wherein: 
running the at least a portion of the one or more additional data sets through the at least one reasoning function of the reasoning graph to determine at least one new outcome for the at least a portion of the one or more additional data sets if the new hash does not match the at least one hash includes running an entire set of data of the one or more additional data sets through a plurality of reasoning functions of the reasoning graph to determine an insight for the at least a portion of the one or more additional data sets, and outputting the insight corresponding to the new hash, and wherein the insight is identified by an insight identifier which identifies a specific reasoning path through the reasoning graph and includes the plurality of reasoning functions on the specific reasoning path.   

14. (Canceled).
15. (Canceled).
 
16. (Currently Amended) A method of automatically determining an outcome associated with a reasoning graph, the method comprising:
providing a first reasoning function hash corresponding with a first reasoning function data set used in one or more operations at a first reasoning function to determine a first outcome at the first reasoning function;
	mapping the first reasoning function hash to the first outcome;
	providing one or more additional data sets;
	generating a new hash for at least a portion of the one or more additional data sets, wherein the at least a portion of the one or more additional data sets includes data used to perform the one or more operations at the first reasoning function;
	comparing the new hash to the first reasoning function hash to determine the presence of a match therebetween; and
responsive to comparing the new hash to the first reasoning function hash: 
outputting the first outcome corresponding to the first reasoning function hash, the first reasoning function data set, and the at least a portion of the one or more additional data sets if the new hash and the first reasoning function hash match; or
	if the new hash and the first reasoning function hash do not match, performing the one or more operations at the first reasoning function with the at least a portion of the one or more additional data sets to determine a new first outcome at the first reasoning function; 
repeating the providing, mapping, providing, generating, comparing, and outputting or performing with at least a second new hash corresponding to at least a second portion of the one or more additional data sets, including: 
	providing at least a second reasoning function hash corresponding with the at least a second reasoning function data set used in one or more operations at the at least a second reasoning function to determine at least a second outcome at the at least a second reasoning function;
	mapping the at least a second reasoning function hash to the at least a second outcome;
	generating the at least a second new hash for the at least a second portion of the one or more additional data sets, wherein the at least a second portion of the one or more additional data sets includes data used to perform the one or more operations at the at least a second reasoning function;
	comparing the at least a second new hash to the at least a second reasoning function hash to determine a presence of a match therebetween; and
	responsive to comparing the at least a second new hash to the at least a second reasoning function hash: outputting the at least a second outcome corresponding to the at least a second reasoning function hash, the at least a second reasoning function data set, and the one or more additional data sets, if the at least a second new hash and the at least a second reasoning function hash match; or performing the one or more operations at the at least a second reasoning function with the at least a second portion of the one or more additional data sets to determine at least a second new outcome at the at least a second reasoning function based on the at least a second portion of the one or more additional data sets, if the at least a second new hash and the at least a second reasoning function hash do not match, wherein: 
the at least a second outcome corresponding to the at least a second reasoning function hash includes an insight and the insight includes an insight identifier that includes information of each reasoning function of a reasoning path in the reasoning graph.
	
17. (Canceled).
18. (Canceled).
19. (Canceled).
20. (Canceled). 

28. (Currently Amended) A computer program product for automatically determining an outcome of at least a portion of a reasoning graph, the computer program product comprising:
a machine readable program stored on a non-transitory computer readable medium, the machine readable program including:
an input module configured for accepting input of:
	at least one hash corresponding to at least one data set;
a reasoning graph, wherein the reasoning graph includes:  
a plurality of leaf nodes each defining an insight;
a plurality of reasoning paths each terminating at a leaf node, and 
a plurality of reasoning functions, wherein each reasoning function defines a portion of the plurality of reasoning paths and defines queries and inputs for making a discrete decision with data at a specific point along a selected reasoning path;
 			one or more additional data sets;
			one or more new hashes corresponding to at least a portion of the one or more additional data sets;
a comparison module for comparing the at least one hash to the one or more new hashes to determine a match therebetween; 
a mapping module configured to map at least one outcome corresponding to the at least one hash to the at least a portion of the one or more additional data sets used to determine the one or more new hashes if any of the one or more new hashes matches the at least one hash;
an analysis module configured to run the at least a portion of the one or more additional data sets through at least one reasoning function of the plurality of reasoning functions in the reasoning graph to determine at least one new outcome for the at least a portion of the one or more additional data sets if any of the one or more new hashes do not match the at least one hash; and
an output module configured to output the at least one outcome if any of the one or more new hashes match the at least one hash or output the at least one new outcome if any of the one or more new hashes do not match the at least one hash, wherein running the at least a portion of the one or more additional data sets through the at least one reasoning function of the reasoning graph to determine at least one new outcome for the at least a portion of the one or more additional data sets if the new hash does not match the at least one hash includes running an entire set of data of the one or more additional data sets through a plurality of reasoning functions of the reasoning graph to determine an insight for the at least a portion of the one or more additional data sets, and outputting the insight corresponding to the new hash, and wherein the insight is identified by an insight identifier which identifies a specific reasoning path through the reasoning graph and includes the plurality of reasoning functions on the specific reasoning path.

Allowable Subject Matter
Claims 1-14, 17, and 22-29 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 17, and 28:
The closest prior art Borislav Agapiev (U.S. 2019/0073420 A1) discloses:	
“A Reasoning Graph is defined as a directed graph characterized by nodes that can be, but are not limited to, concepts, situations, conditions, events, and persons with edges between nodes if one node is a cause of another node (its effect). The Reasoning Graph is automatically generated by analyzing a large corpus text from a repository such as the Wide World Web and other sources. The analysis leads to creation of edges within the graph based on, for example, lexical and semantic analysis of the text. Nodes of the Reasoning Graph can be ranked according to eigenvalue analysis of the connectivity matrix associated with the Reasoning Graph, including through application of both random as well as reasoning surfer models” (Abstract). 

The second prior art Crawford et al. (U.S. 2010/0306167 A1) discloses:
“…method for transforming an input decision tree into an optimal compact representation by computing a particular ordering of variables in the decision tree that first leads to a Directed Acyclic Graph, or "DAG," with a minimum number of nodes. The method then converts the DAG into a comprehensible exception-based DAG, or "EDAG," with exactly one exception. The optimized EDAG presents the same information and knowledge structure provided in the original input decision tree, but in a more compact representation” (Para 0018). 

Another prior art Rice et al. (U.S. 2019/0080063 A1) discloses:
“…model may comprise at least one of: a decision tree constructed based on partitioning a set of training log data into subsets and performing entropy calculations on the subsets, or a bloom filter constructed based on a first set of hash values generated from a set of training log data labelled as PII using a set of hash functions” (Para 0016). 

Another closest prior art Acharya et al. (U.S. 2018/0246780 A1) discloses:
“…Once a new event is detected, the risk assessment process is automatically initiated. A next step is to run spatial and temporal reasoning on the graph database to identify the components of infrastructure systems affected by the event. Then, the categories of risks from the identified components are automatically determined. Quantitative risk assessment for those risk categories and affected components are run before reporting results via electronic means” (Para 0013).
	However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 17, and 28 “...running the at least a portion of the one or more additional data sets through the at least one reasoning function of the reasoning graph to determine at least one new outcome for the at least a portion of the one or more additional data sets if the new hash does not match the at least one hash includes running an entire set of data of the one or more additional data sets through a plurality of reasoning functions of the reasoning graph to determine an insight for the at least a portion of the one or more additional data sets, and 
	outputting the insight corresponding to the new hash, and wherein the insight is identified by an insight identifier which identifies a specific reasoning path through the reasoning graph and includes the plurality of reasoning functions on the specific reasoning path…” along with other limitations independent claims 1, 17, and 28.
For this reason, the specific claim limitations recited in the independent claims 1, 17, and 28 taken as whole are allowed.
The dependent claims 2-14, 22-27, and 29 which are dependent on the above independent claims 1, 17, and 28 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431